Citation Nr: 1019676	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-33 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 
1981 to September 1981, and had subsequent period of duty in 
the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada, which found that she had submitted new 
and material evidence to reopen her service connection claim 
for right shoulder pain, but denied service connection on the 
merits based on all of the evidence of record.

The Board points out that to the extent the RO reopened the 
claim, the Board must still consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The Board has accordingly continued 
to list the matter as one requiring new and material evidence 
with which to reopen.  

The issue of entitlement to service connection for a right 
shoulder disorder on the merits is addressed in the REMAND 
portion of the decision below.  


FINDINGS OF FACT

1.  A February 2003 rating decision, which denied service 
connection for right shoulder pain, is final.

2.  The evidence associated with the claims file subsequent 
to the February 2003 rating decision relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a right shoulder disorder, and raises 
a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the final February 2003 rating 
decision, which denied service connection for right shoulder 
pain, is new and material and the Veteran's claim for that 
benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in March 2006, April 2006, November 2006 and 
November 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, in light of the favorable 
disposition, that is, the reopening of the claim of service 
connection for a right shoulder disorder, further discussion 
here of VA's "duty to notify" and "duty to assist" 
obligations is not necessary.

New and Material Evidence - Laws and Regulations 

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim.  Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
the Board will undertake a de novo review of the new and 
material evidence issue.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 
38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

Right Shoulder Disorder

In a February 2006 filing, the Veteran sought an increase in 
compensation for her right shoulder disorder and reported 
that she had a noncompensable evaluation.  The RO interpreted 
this request as a claim to reopen the earlier denial of 
service connection for right shoulder pain and, if granted, 
to issue a decision on the merits.  The RO previously 
considered and denied a claim for right shoulder pain in a 
February 2003 rating decision.  The Veteran did not timely 
appeal this decision and as such, it has become final.  
38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.302, 20.1103.

The claim for service connection for right shoulder pain was 
initially denied in the February 2003 rating decision as 
there was no evidence of a right shoulder disorder during a 
period of active duty for training.  At the time of the 
February 2003 rating decision the evidence of record 
consisted of: service treatment records; private and VA 
medical records; written statements from the Veteran; the 
report of a November 1999 VA joints examination; and an 
August 2000 physical work performance evaluation summary 
performed by Black River Memorial Hospital in Wisconsin.  

Subsequently associated with the claims file were: additional 
private and VA treatment records, including a private 
magnetic resonance imaging (MRI) scan of the right shoulder; 
transcripts of the Veteran's April 2004 and May 2009 Board 
hearings; the reports of a VA mental examination and 
examinations of the left ankle, left knee, left hip, and back 
dated in September 2005, September 2006, November 2007, 
January 2009, February 2009, and December 2009, and copies of 
written submissions from the Veteran, her representative, and 
her husband and son-in-law.

The Board finds that the evidence submitted subsequent to the 
February 2003 rating decision is new, in that it was not 
previously of record, and is also material.  As noted above, 
the claim was initially denied as there was no evidence of a 
right shoulder disorder.  Subsequent to the final February 
2003 decision, a November 2005 private MRI scan of the right 
shoulder showed possible impingement with partial thickness 
surface tearing of the supra and infraspinatus tendons; 
underlying thickening and heterogeneity of the supraspinatus, 
infraspinatus and subscapularis tendons consistent with 
tendinopathy; and acromioclavicular joint hypertrophy with 
undersurface spurring and bursal fluid.  A November 2005 VA 
record noted this MRI scan showed a possible torn rotator 
cuff in the right shoulder.  A March 2006 VA medical record 
revealed an assessment for degenerative joint disease 
traumatic arthritis rotator cuff tear after the Veteran was 
seen for acute pain and discomfort in the right shoulder.  
Private medical records added to the claims file show 
treatment before and after a right shoulder arthroscopy in 
November 2006.  

In addition, the Veteran testified during her May 2009 Board 
hearing that she first had a problem with her right shoulder 
when on active duty for training in October 1995 when lifting 
heavy equipment, when she was put on bedrest for 48 hours; 
that she reinjured the shoulder when on training in March 
1996; that her private physician, Dr. R.T., had told her that 
her right shoulder problem was related to her active duty for 
training injury; and that her right shoulder bothered her 
when she left service in the National Guard.  (See transcript 
at 4-5, 8-10).  

Presumed credible, the additional evidence received since the 
February 2003 rating decision reflects that the Veteran has 
been diagnosed with a current disability possibly incurred in 
or aggravated during a period of active duty for training or 
related to a service-connected disability.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").

Therefore, the evidence submitted since the final February 
2003 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for a right 
shoulder disorder is reopened.  However, before proceeding to 
the merits of this claim, the Board is of the opinion that 
further development is necessary, which will be addressed in 
the REMAND portion of the decision below.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a right shoulder disorder is 
reopened, and to this extent only, the appeal is granted.

REMAND

Having reopened the claim concerning service connection for a 
right shoulder disorder, the Board finds that further 
adjudication by the RO is necessary before the Veteran's 
claim is addressed on the merits.  

The Board notes that in a statement submitted in January 
2004, the Veteran stated that her right shoulder, neck, and 
mid-back pain first began in November 1988 when she was in a 
car accident coming home from a promotion board in Wisconsin.  
She stated that a police report was made and she was treated 
for a concussion and a tail bone injury in a local hospital 
after hitting her head on the windshield.  She provided the 
RO with the names, addresses, and telephone numbers of the 
local police department, hospital, and a physician, but there 
is no record that the RO attempted to specifically obtain 
these records.  The Veteran also reported that while on 
National Guard duty in October 1995 she hurt her right 
shoulder when lifting a piece of heavy equipment, and in 
March 1996 she hurt her right shoulder getting out of a 
foxhole.  In her May 2009 Board testimony, the Veteran failed 
to mention the 1988 motor vehicle accident.  

Also, when she was seen in December 1998 for evaluation and 
treatment of shoulder, neck and arm pain, the Veteran told 
the private physician that she was injured while working as a 
private security guard in Las Vegas in 1995.  When she had to 
press a button to close a garage door in an apartment 
complex, she had to run across the garage and jump over the 
electronic eye and away from the closing garage door while 
simultaneously ducking her head to avoid being struck by the 
door.  She fell on her left side once when doing this in 1995 
and ever since had recurrent difficulty with shoulder, neck, 
and arm pain.  

During her November 1999 VA examination, the Veteran told the 
examiner that this incident occurred in February 1995, that 
she started to lose her balance when exiting the garage and 
caught herself, and that she jarred her entire body and 
injured her upper back muscle area as well as her left ankle 
and left knee.  The Veteran reported that she was off work 
for about a year after this incident, but continued her 
National Guard activities.  A September 1996 National Guard 
personnel record discloses that the disability case arising 
from her civilian February 1995 injury closed in August 1995 
with a total disability rating of seven percent.  

This appeal contains a voluminous claims file of at least six 
separate folders of evidence, but the Board's review of this 
evidence discloses no reports of the Veteran's February 1995 
workers compensation claim or of her 1988 motor vehicle 
accident.  Service treatment records do show line of duty 
determinations for the October 1995 incident during a period 
of active duty for training, when she twisted and pulled her 
upper back when attempting to lift heavy equipment, and that 
the March 1996 "foxhole" incident took place during a 
period of inactive duty training and aggravated her pre-
existing injury from February 1995 as a security guard with 
Allied Security.  A right shoulder injury is not specifically 
mentioned in these records.  However, an October 1996 service 
treatment record noted complaints of pain from her right mid-
back up to the right shoulder and down her arms and that the 
problems started in October 1995.  A December 1996 service 
treatment record also noted her complaint of right shoulder 
pain with onset from the October 1995 National Guard active 
duty for training injury.  

In a May 2006 decision, the Board granted the Veteran service 
connection for an upper back disorder, which subsequently has 
been characterized as an upper back condition to include the 
cervical spine and thoracic spine, diagnosed as chronic 
myofascial pain syndrome and spondylotic changes at C4-5.  
The Board then concluded that the Veteran had a pre-existing 
upper back disorder prior to her period of inactive duty 
training in March 1996.  The Board found that the evidence 
was in conflict regarding whether the Veteran's pre-existing 
injury was aggravated beyond the natural progress of the 
disability.  Given the medical findings and the evidence of 
injury in service, the Board found the evidence to be in 
relative equipoise in showing that the Veteran's pre-existing 
cervical spine condition likely as not underwent an increase 
in disability beyond the natural progression during service.  
By extending the benefit of the doubt to the Veteran, service 
connection was warranted.  

The Board notes that the Veteran has testified that her right 
shoulder disorder arises from the same incidents supporting 
her service-connected upper back condition.  Therefore, it is 
possible that even if there is insufficient evidence to 
support service connection for a right shoulder disorder on a 
direct basis, service connection as secondary to the 
Veteran's upper back condition might be warranted.  

The Board also notes that the Veteran is competent to testify 
about her injuries and her symptoms, so she is competent to 
testify about experiencing symptomatology in her shoulder 
that she claims arose since she was first treated for other 
orthopedic claims.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer); (2) the 
layperson is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.

The Board finds that the Veteran is competent to present 
testimony identifying when she experienced certain symptoms 
which may be related to the claimed disability.  In this 
case, however, the occurrence of the Veteran's described 
symptoms is not in dispute; the decisive question in 
controversy concerns medical etiology and, thus, is of a 
specialized medical nature.  The Board is of the opinion that 
for this claim the Veteran has provided medical or lay 
evidence of a current right shoulder disorder, of an injury 
or aggravation during a period of active duty for training, 
and of symptoms since National Guard service.  As such, the 
Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA 
examination should be obtained for this alleged right 
shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  On remand the Veteran should be afforded an 
appropriate VA examination so that a medical opinion may be 
obtained as to the current nature and etiology of her claimed 
right shoulder disability. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on her part is required.  Accordingly, 
the case is REMANDED for the following action:

1.  The RO/AMC should verify all period 
of active duty for training and in active 
duty training in the Army National Guard 
subsequent to her initial period of 
active duty for training between January 
1981 and September 1981.  

2.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation she has received for her right 
shoulder and to provide any releases 
necessary for the VA to secure private 
medical records of such treatment or 
evaluation, and in particular records and 
reports arising out of the November 1988 
motor vehicle accident in Wisconsin and 
the February 1995 injury while working as 
a security guard in Las Vegas.  The 
RO/AMC should then obtain and associate 
with the claims file any treatment 
records identified by the Veteran.

3.  After the development requested in 
the first paragraph has been completed, 
the RO/AMC shall arrange for the Veteran 
to undergo an examination so as to 
ascertain the nature and etiology of any 
right shoulder disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly records of a November 1988 
motor vehicle accident, a February 1995 
civilian workplace accident, and her 
service treatment records.  Based on 
examination and file review, the examiner 
should provide an opinion responding to 
the following:

(a) Whether any current right 
shoulder disorder is at least as 
likely as not (a 50 percent or 
higher degree of probability) 
related to a complaint or injury of 
the Veteran during a period of 
active duty for training or inactive 
duty training while in the National 
Guard, or to her November 1988 motor 
vehicle accident, or to her February 
1995 workplace accident; or

(b) Whether it is at least as likely 
as not (a 50 percent or higher 
degree of probability) that any 
right shoulder disorder was 
chronically worsened, or aggravated, 
by the Veteran's service-connected 
upper back disability (to include 
the cervical spine and thoracic 
spine, diagnosed as chronic 
myofascial pain syndrome and 
spondylotic changes at C4-5).

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The examiner is also advised that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
disability beyond its natural progression 
versus a temporary flare-up of symptoms.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


